—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of Monroe County Court finding that he violated the conditions of probation imposed on his 1996 conviction of sexual abuse by leaving the jurisdiction without permission and committing new crimes of child sexual abuse of which he was convicted in Ontario County Court. In revoking probation, Monroe County Court sentenced defendant to an indeterminate term of incarceration of 2 Vs to 7 years, to run consecutively to the term of incarceration of 3 Vs to 7 years imposed by Ontario County Court on the new crimes. Contrary to defendant’s contention, the People presented ample proof at the violation hearing that defendant and the Oscar Tucker convicted in Ontario County are the same individual (see, People v Richards, 266 AD2d 714; People v Rattelade, 226 AD2d 1107, lv denied 88 NY2d 992; People v Dugan, 188 AD2d 927, 928, lv denied 81 NY2d 839; cf., People v Van Buren, 82 NY2d 878). The sentence is not unduly harsh or severe in view of defendant’s age, criminal history, violation of probation, and new crimes. Finally, the revocation of probation and imposition of a more severe sentence did not place defendant in double jeopardy (see, United States v DiFrancesco, 449 US 117, 137; People v Miles, 192 AD2d 781, lv denied 82 NY2d 723; People v Johnson, 159 AD2d 725, 726). (Appeal from Judgment of Monroe County Court, Bristol, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Pine, Scudder and Kehoe, JJ.